Title: To George Washington from John Jay, 24 March 1779
From: Jay, John
To: Washington, George


Sir
Philadelphia 24th March 1779
I have the Honor of acknowledging the Receipt of your Excellency’s favor of the 20th Inst., with the Memorial enclosed with it—On the 15th I had the Honor of transmitting to You by Major Talmage an Act of Congress of that day for the releif of such of the Troops of the United States as are not included in the Quotas assessed on the different States—This Act I hope has reached your Excellency & will remove the Grievance complained of by the Memorialists.
Herewith enclosed are copies of two Acts of Congress—one of the 20th Inst., recommending to the several States to appoint the first Thursday in May next to be a day of Fasting, Humiliation and prayer—The other of the 23rd Inst., is “an Ordinance for regulating the Cloathing Department for the Armies of the United States”—Congress have directed the Board of War to report the Salaries proper to be allowed the Officers of this Department—& when ascertained shall be immediately transmitted. I have the Honor to be &ca.
